UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
                                                                   ELECTRONICALLY FILED
 STRIKE 3 HOLDINGS, LLC,                                           DOC #:
                                                                   DATE FILED: 5/13/2021
                              Plaintiff,
                                                                        1:21-cv-3974-MKV
                         -against-

 JOHN DOE, subscriber assigned IP address                                     ORDER
 74.108.49.191,

                              Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        The Court has reviewed Plaintiff’s Motion for Leave to Serve a Third-Party Subpoena on

Verizon Fios (“Verizon”) [ECF #6–7]. Plaintiff seeks to serve a subpoena to discover the name

and address of a Verizon internet customer who allegedly downloaded Plaintiff’s copyrighted

works illegally. For the reasons set forth in Plaintiff’s Memorandum of Law in Support of the

Motion [ECF #7], Plaintiff has established good cause to be permitted to serve a subpoena before

the Rule 26(f) conference in this case. See Arista Records LLC v. Doe, 604 F.3d 110, 119 (2d Cir.

2010) (describing the “appropriate general standard” for expedited discovery). Accordingly, and

for the following reasons, the Motion is GRANTED.

        Specifically, Plaintiff has established “(1) [the] concrete[ness of the plaintiff’s] showing of

a prima facie claim of actionable harm, . . . (2) [the] specificity of the discovery request, . . . (3) the

absence of alternative means to obtain the subpoenaed information, . . . (4) [the] need for the

subpoenaed information to advance the claim, . . . and (5) the [objecting] party’s expectation of

privacy.” Id. (alterations in original) (quoting Sony Music Entm’t v. Does 1-40, 326 F. Supp. 2d

556, 564–65 (S.D.N.Y. 2004)). Plaintiff’s Complaint establishes a prima facie case of copyright

infringement [ECF #1 ¶¶ 27–46, Ex. A]. The request for discovery is limited only to the discovery

of the identity and address of a single person, and Verizon is only person who can link the IP
                                                    1
address associated with the allegedly illegal downloads to a real-world person. Plaintiff’s claims

cannot proceed without the identity of the John Doe defendant in this case, and Defendant’s privacy

interest is outweighed by Plaintiff’s ability to prosecute an alleged copyright violation. See United

States v. Ulbricht, 858 F.3d 71, 97 (2d Cir. 2017).

       IT IS HEREBY ORDERED that Plaintiff may serve Verizon with a Rule 45 subpoena

seeking the name and address of Defendant, to whom Verizon assigned the IP address in the

Complaint. Plaintiff must serve a copy of this order on Verizon at the same time it serves the

subpoena. To the extent Verizon is a “cable operator” pursuant to 47 U.S.C. § 522(5), it shall

comply with 47 U.S.C. § 551(c)(2)(B).

       IT IS FURTHER ORDERED that Plaintiff may only use the information disclosed as a

result of the anticipated subpoena to prosecute its claims in this action.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket entry

number 6.

SO ORDERED.
                                                      _________________________________
Date: May 13, 2021                                    MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
